 

 

TAMPA SIMONE SALEH
1011 KENNERBEC STREET
APARTMENT 3C acarciner ;
OXON HILL, MD 20745

 

Plaintiff Case Neo.: VEC EG. fi,
UNF: 10g
Vv. /
*

BABADIR YALDIZ
225 8 WHITING STREET *
APARTMENT 323
ALEXANDRIA, VA 22304 *
and *
EXTANT TRANSPORT *
SERVICES INC.
DBA: EXTANT TRANSPORT *
5716 INDEPENDENCE CIRCLE
ALEXANDRIA, VA 22312 *
SERVE ON RESIDENT AGENT: %
SERAP YALDIZ *
5716 INDEPENDENCE CIRCLE
ALEXANDRIA, VA 22312 *

Defendants ®
* * * * * * * * ¥ se * * te

COMPLAINT

COMES NOW Plaintiff, Tampa Simone Saleh, by and through

counsel, Stacie J. Wollman, and sues Defendants, Bahadir Yaldiz

and Extant Transport Services Inc., for reason states:
COUNT TI
1. For that on or about April 28, 2016 at approximately

4:55 p.m., the Plaintiff, Tampa Simone Saleh, was operating a

motor vehicle traveling southbound on Interstate 495 at or near
Case 8:19-cv-01785-GJH Document 2 Filed 06/18/19 Page 2 of 8

Route 202, Prince George’ s County, Maryland.

2. That at the time and place aforesaid, Defendant driver,
Bahadir Yaldiz, was operating a motor vehicle traveling
southbound on Interstate 495 at or near Route 202, when suddenly
and without warning traveled into Plaintiff’s lane of travel and
struck the driver side of Plaintiff's vehicle.

3. That Defendant driver, Bahadir Yaldiz, was further
negligent in not looking in the direction in which he was
operating his vehicle, in failing to maintain a proper lookout
for other vehicles lawfully on the roadway, in failing to have
his vehicle under proper and sufficient control for conditions
then and there existing, in failing to avoid the collision
aforesaid when, in the exercise of due care and caution he could
have and should have done so, in failing to reduce his speed to
avoid the collision aforesaid, in operating his vehicle at a
speed greater than reasonable for the conditions then and there
existing and was, in other ways careless, reckless and
negligent.

4, That as a direct result of the collision aforesaid and
the negligence of the Defendant driver, Bahadir Yaldiz, the
Plaintiff, Tampa Simone Saleh, sustained serious, painful and
permanent injuries about the head, body and limbs, suffered
severe nervous shock and mental anguish, was and will be
required to undergo medical care and treatment, was and will be

caused to lose time from her gainful employment, was and will be
Case 8:19-cv-01785-GJH Document 2 Filed 06/18/19 Page 3 of 8

unable to engage in her normal activities and pursuits and, in
other ways, suffered injury, loss and damage.
COUNT IT

5. That Plaintiff, Tampa Simone Saleh, hereby
incorporates by reference, as if specifically set forth herein,
all the relevant and pertinent allegations contained in Count I
of the Complaint and adopts same and makes them a part of this
count.

6. That at the time of the collision aforesaid, the
Defendant driver, Bahadir Yaldiz, was operating a motor vehicle
owned by the Defendant, Extant Transport Services Inc., with the
knowledge, permission and consent of the Defendant, Extant
Transport Services Inc.

7. That at the time of the collision aforesaid, the

Defendant driver, Bahadir Yaldiz, was acting as the agent,
servant, or employee of the Defendant, Extant Transport Services
inc.

WHEREFORE, this suit is brought and Plaintiff, Tampa Simone
Saleh, claims damages, against Defendants, Bahadir Yaldiz and

; a
xtant Transport Services Inc., in excess of Seventy-Five

eal

Thousand Dollars ($75,000.00).
Case 8:19-cv-01785-GJH Document 2 Filed 06/18/19 Page 4 of 8

 

seabiapr J. Wollman, Esq.
#8912190335

law Office of Stacie J. Wollman
135 Gorman Street

Annapolis, Maryland 21401
stacie@staciewollmanlaw.com
(410) 268-7200

Attorney for Plaintiff
Case 8:19-cv-01785-GJH Document 2 Filed 06/18/19 Page 5 of 8

TAMPA SIMONE SALEH
1011 KENNEBEC STREE
APARTMENT 3¢

XON HILL, MD 20745

BAHADIR YALDIZ
225 S WHITING STREET
APARTMENT 323
ALEXANDRIA, VA 22304

and

EATANT TRANSPORT
SERVICES INC.

DBA: EXTANT TRANSPORT
5716 INDEPENDENCE CIRCLE
ALEXANDRIA, VA 22312

SERVE ON RESIDENT AGENT:
SERAP YALDIZ

5716 INDEPENDENCE CIRCLE
ALEXANDRIA, VA 22312

Defendants

* * * * *

7 OF

*

MARYLAND FOR

PRINCE GEORGE'S COUNTY

*

oe

Case No.:
*
*
te
*
*
*
*
*
*
*
*
*
* * * * * * *

DEMAND FOR JURY TRIAL

Plaintiff, Tampa Simone Saleh, hereby pray a Jury Trial in

the within matter.

    

 

rf 4]

7A “be
Stacie Jf fipiiman, Esq.
#8912190385"

Law Offices of Stacie J. Wollman

135 Gorman Street
Annapolis, Maryland 21401
stacie@staciewollmanlaw.com
(410) 268-7200

Attorney for Plaintiff
Case 8:19-cv-01785-GJH Document 2 Filed 06/18/19 Page 6 of 8

*t

 

 

iol

 

Cirenit Court for Prince George's.County~

City or County

CIVIL - NON-DOMESTIC CASE INFORMATION REPORT

PUN Beals

 

DIRECTIONS:
Plaintiff: This Information Report must be completed and attached to the complaint filed with the Clerk of Court

unless your case is exempted from the requirement by the Chief Judge of the Court of Appeals pursuant to Rule 2-11] (a).
A copy must be included for each defendant to be served.
Defendant: You must file an Information Report as required by Rule 2-323 (h).
THIS INFORMATION REPORT CANNOT BE ACCEPTED AS AN ANSWER OR RESPONSE.
FORM FILED BY: PLAINTIFF Ll DEFENDANT CASE NUMBER Gat
erk to insert)

CASE NAME: FAMPA SIMONE SALEH vs. PBAHADIR YALDIZ, ET AL.
Plaintiff Defendant

    

 

 

 

 

JURY DEMAND: [7 Yes Hse Anticipated length of trial: hours or 2 days
RELATED CASE PENDING?) Yes IXINo If yes, Case #(s), if known:

Special Requirements? Interpreter (Please attach Form CC-DC 41)
ry ADA accommodation (Please attach Form CC-DC 49)

 

 

 

 

 

 

 

 

 

    

 

NATURE OF ACTION DAMAGES/RELIEF
(CHECK ONE BOX)
TORTS LABOR A. TORTS
[Xf Motor Tort C4 Workers' Comp. Actual Damages
Premises Liability LI Wrongful Discharge PTunder $7,500 1 Medical Bills
[assault & Battery Ceo [1s7,500 - $50,000 $ 68,161.79
[Product Liability [J Other fZ}s50,000- $100,000 FJ Property Damages
[Professional Malpractice _ CONTRACTS Plover $1 00,000 g
im Wrongful Death Li Insurance rl Wage Loss
Business & Commercial FI confessed Judgment g

Chibel & Slander (Jother
"| False Arrest/Imprisonment REAL PROPERTY B. CONTRACTS C. NONMONETARY
PF Nuisance PT judicial Sale
CF Toxic Torts Condemnation Under $10,000 [I dectaratory Judgment
Cl Fraud (Tandiord Tenant - $10,000 - $20,000 a
["] Malicious Prosecution [J other [| Over $20,0000
[Lead Paint OTHER
Asbestos Civil Rights
CI Other Environmental

Flapa

| FOther

 

 

 

 

 

ALTERNATIVE DISPUTE RESOLUTION INFORMATION
Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)

 

A. Mediation IfYes |_| No C. Settlement Conference |) Yes |_|No
: : rora Py TORT 2 ms 1 ae i ey
B. Arbitration [x gYes, —No D. Neutral Evaluation |B Yes (§ No

 

TRACK REQUEST
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF TRIAL.
THIS CASE WILL THEN BE TRACKED ACCORDINGLY,
t 1/2 day of trial or less a 3 days of trial time
1 day of trial time | More than 3 days of trial time
Ix} 2 days of trial time

PLEASE SEE PAGE TWO OF THIS FORM FOR INSTRUCTIONS PERTAINING TO THE BUSINESS AND
TECHNOLOGY CASE MANAGEMENT PROGRAM AND COMPL no SCIENCE AND/OR MEDICAL CASE

MANAGEMENT PROGRAM (ASTAR), AS WELL AS ADDITIONAL Is UCTIONS IF YOU ARE FILING YOUR
COMPLAINT IN BALTIMORE CITY, PRINCE GEORGE'S COUN) 9 BALTIMORE COUNTY.
4 s ;
f

Date Yo 7 2 ZT

é
CC/DCM 002 (Rev. 2/2010) Page lof3/ [

     

 

Signature 7 f

 

 

 
Case 8:19-cv-01785-GJH Document 2. Filed 06/18/19 Page 7 of 8

 

 

 

for ail jurisdictions, if Business and Technology track designation under Md. Rule 16-205 is requested, attach a duplicate

copy of complaint and check one of the tracks below.

Expedited Standard

   

Trial within 7 months Trial within 18 months
of Filing of Filing

 

 

Signature Date

 

 

    

 

 

 

    

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO AN ASTAR RESOURCE JUDGE under Md. Rule 16-
Please check the applicable box below and atiach a duplicate copy of your complaint.

    

202,

cr Expedited - Trial within 7 months of Filing ry Standard - Trial within 18 months of Filing

 

iF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, PRINCE GEORGE'S COUNT ¥, OR BALTIMORE
COUNTY PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

ri Expedited Trial 60 to 120 days from notice. Non-jury matters.
FT standard-Short Trial 210 days.
Standard Trial 360 days.

 

[| Lead Paint Fill in: Birth Date of youngest plaintiff

ry Asbestos Events and deadlines set by individual judge.

 

[J Protracted Cases Complex cases designated by the Administrative Judge.

 

CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY

To assist the Court in determining the appropriate Track for this case, check one of the boxes below. This information is not
an admission and may not be used for any purpose other than Track Assi gnment.

 

Liability is conceded.

i Liability is not conceded, but is not seriously in dispute.

 

ci Liability is seriously in dispute.

 

 

 

CC/DCM 002 (Rev. 2/2010) Page 2 of 3
Case 8:19-cv-01785-GJH Document 2 Filed 06/18/19 Page 8 of 8

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

Expedited Attachment Before Judgment, Declaratory Judgment (Simple), Administrative Appeals, District
(Trial Date-90 days) Court Appeals and Jury Trial Prayers, Guardianship, Injunction, Mandamus.
rl Standard Condemnation, Confessed Judgments (Vacated}, Contract, Employment Related Cases, Fraud and
(Trial Date-240 days)  Misrepresentation, International Tort, Motor Tort, Other Personal Injury, Workers' Compensation
Cases.

| Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or Personal Injury Cases
(Trial Date-345 days) (medical expenses and wage loss of $100,000, expert and out-of-state witnesses (parties), and trial
of five or more days), State Insolvency.

 

cI Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major Product Liabilities,
(Trial Date-450 days) Other Complex Cases.

 

 

 

CC/DCM 002 (Rev. 2/2010) Page 3 of 3
